               Case 2:21-cv-04308-DMG-AFM Document 1 Filed 05/24/21 Page 1 of 24 Page ID #:1




         1      Robert S. Green (SBN 136183)
                Emrah M. Sumer (SBN 329181)
         2      GREEN & NOBLIN, P.C.
         3      2200 Larkspur Landing Circle
                Suite 101
         4      Larkspur, California 94939
         5      Telephone: (415) 477-6700
                Facsimile: (415) 477-6710
         6      Email: gnecf@classcounsel.com
         7      James Robert Noblin (SBN 114442)         Melissa R. Emert*
         8      GREEN & NOBLIN, P.C.                     KANTROWITZ GOLDHAMER &
                4500 East Pacific Coast Highway          GRAIFMAN, P.C.
         9      Fourth Floor                             135 Chestnut Ridge Road, Suite 200
      10        Long Beach, CA 90804                     Montvale, NJ 07645
                Telephone: (562) 391-2487                Telephone: (201) 391-7000
      11        Facsimile: (415) 477-6710                Facsimile (201) 307-1086
                Email: gnecf@classcounsel.com            memert@kgglaw.com
      12
      13        *Pro Hac Vice application to be submitted
      14        Counsel for Plaintiff and the Proposed Class
      15
                                    UNITED STATES DISTRICT COURT
      16
                                  CENTRAL DISTRICT OF CALIFORNIA
      17
      18         JEFFREY KAUFMAN, individually              Case No.:
                 and on behalf of all others similarly
      19         situated,                                  CLASS ACTION COMPLAINT
      20
                              Plaintiff,                    JURY TRIAL DEMANDED
      21
      22         vs.
      23         ROBERT A. BAFFERT; BOB
      24         BAFFERT RACING STABLES,
                 INC.; and ZEDAN RACING
      25         STABLES, INC.,
      26
                              Defendants.
      27
      28

00117309.000
               Case 2:21-cv-04308-DMG-AFM Document 1 Filed 05/24/21 Page 2 of 24 Page ID #:2




         1            Plaintiff Jeffrey Kaufman, on behalf of himself and all other similarly
         2      situated individuals, and through his undersigned counsel, bring this Class Action
         3      Lawsuit (the “Complaint”) against Defendants Robert A. Baffert, Bob Baffert
         4      Racing Stables, Inc. (collectively, “Baffert” or the “Baffert Defendants”), and
         5      Zedan Racing Stables, Inc. (“Zedan Racing”) (collectively “Defendants”) and,
         6      based upon personal knowledge and the investigation of counsel, allege as follows:
         7                               NATURE OF THE ACTION
         8            1.     Plaintiff brings this Complaint on behalf of himself and the “Class”
         9      (defined below) against Defendant Baffert for violations of ( i) the federal
      10        Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. § 1962(c)-(d)
      11        (“RICO”); and (ii) the California Control of Profits of Organized Crime Act, Cal.
      12        Penal Code § 186 (“CCPOCA”); and against Defendants Baffert and Zedan Racing
      13        for state common law and equitable fraud.
      14              2.     Specifically, as detailed more fully herein, Baffert participated in
      15        the operation of the affairs of one or more “association-in-fact” enterprises,
      16        described more fully below, and conspired to do so, through a RICO pattern of
      17        racketeering activity.
      18              3.     As described herein, Baffert’s multiple and repeated acts of doping
      19        and entering horses into thoroughbred races, including the Kentucky Derby,
      20        constituted racketeering activity as defined in 18 U.S.C. § 1961(1)(A), 18 U.S.C.
      21        § 1961(1)(B), and Cal. Penal Code § 186 in that he (1) engaged in illegal gambling,
      22        which is chargeable under Cal. Penal Code § 186(a)(8); and (2) violated U.S.C. §
      23        1952(a)(3) by traveling in interstate commerce and using a facility in interstate and
      24        foreign commerce – that is, the simulcast broadcasting by wire and television of
      25        the Kentucky Derby and other races – to promote, manage, establish, carry on, or
      26        facilitate the promotion, management, establishment, or carrying on of any
      27        unlawful activity, including in violation of the laws of California, by engaging in
      28        illegal gambling chargeable under Cal. Penal Code § 186(a)(8).

                                                         -1-
00117309.000
               Case 2:21-cv-04308-DMG-AFM Document 1 Filed 05/24/21 Page 3 of 24 Page ID #:3




         1            4.     Specifically, Baffert’s multiple and repeated acts of illegally doping
         2      and entering horses into thoroughbred races in the State of California and
         3      elsewhere constituted a pattern of racketeering activity within the meaning of 18
         4      U.S.C. § 1961(5) and Cal. Penal Code § 186 as he has committed at least two
         5      incidents of criminal profiteering within a ten-year period which are related and,
         6      as a result of his continued involvement in thoroughbred racing, pose a threat of
         7      continuing criminal activity extending indefinitely into the future.
         8            5.     Plaintiff’s claims also involve conspiracies between Baffert and
         9      other owners and or trainers to commit the above-described acts to engage in
      10        illegal gambling and/or horse doping through a pattern of racketeering activity.
      11              6.     For example, on May 1, 2021, Defendants entered a doped horse,
      12        Medina Spirit, into the 147th running of The Kentucky Derby at Churchill Downs
      13        in Louisville, Kentucky and won $1,860,000.00 as part of a horse-doping scheme
      14        in thoroughbred racing.
      15              7.     The Baffert Defendants’ unlawful conduct directly injured Plaintiff in
      16        his business and property. Specifically, on May 1, 2021, Plaintiff bet upon the
      17        horse that finished in second place behind the drugged horse, Medina Spirit, at
      18        the Kentucky Derby at Churchill Downs on May 1, 2021.
      19              8.     Plaintiff Jeffrey Kaufman’s betting tickets cost $110.00 and would
      20        have provided a minimum potential payoff of at least $4,000. Plaintiff’s wagers
      21        would have won, but for the illegal, drug-induced win by Medina Spirit. Thus,
      22        Plaintiff is entitled to bring a civil action against Defendants.
      23              9.     The Baffert Defendants and Defendant Zedan Racing further engaged
      24        in common law and equitable fraud in that Defendants misrepresented to bettors
      25        that they (1) entered a horse that complied with the race track rules; (2) that the
      26        misrepresentation was material because pari-mutuel wagering cannot function
      27        without fairness and administering a banned substance to a horse is antithetical to
      28        the spirit of fair competition; (3) Defendants knew or believed that their

                                                           -2-
00117309.000
               Case 2:21-cv-04308-DMG-AFM Document 1 Filed 05/24/21 Page 4 of 24 Page ID #:4




         1      representation was false; (4) Defendants intended that bettors such as Plaintiff
         2      would rely on their misrepresentation to induce them to make wagers, as a track’s
         3      purse structure comes directly from the total amount that is bet by the public; (5)
         4      Plaintiff and the Class relied on these misrepresentations; and (6) Plaintiff and the
         5      Class were damaged by Defendants’ misrepresentations through the loss of their
         6      bets and winnings.
         7                         PARTIES AND OTHER PARTICIPANTS
         8            10.    Plaintiff resides in Highland Beach, Florida and is a part-time, pari-
         9      mutuel thoroughbred racing bettor.
      10              11.    Upon information and belief, Defendant Robert A. Baffert resides and
      11        conducts much of his business, Bob Baffert Racing Stables, Inc., in or around Los
      12        Angeles County, California and is a licensed horse trainer of horses, including
      13        Medina Spirit, and was the trainer of Medina Spirit during the race in question.
      14              12.    Defendant Zedan Racing Stables, Inc. is based in Lexington,
      15        Kentucky, with its racing operations based in Los Angeles, California. Zedan
      16        Racing was the owner of Medina Spirit during the race in question.
      17                                 JURISDICTION AND VENUE
      18              13.    Plaintiff, individually and on behalf of the Class, asserts claims
      19        against Defendants Robert Baffert and Bob Baffert Racing Stables, Inc. that are
      20        founded upon federal questions subject matter jurisdiction under 28 U.S.C. § 1331,
      21        in regard to the Racketeer Influenced and Corrupt Organizations Act,18 U.S.C. §
      22        1962 (“RICO”).
      23              14.    Venue for the Civil RICO claims is appropriate in this Court because
      24        Defendants Robert Baffert and Bob Baffert Racing Stables, Inc. reside and transact
      25        their affairs and conduct business in the State of California and, specifically,
      26        through this District.
      27              15.    Plaintiff, individually and on behalf of the Class, also asserts
      28        common law fraud and equitable fraud claims against all Defendants. As set forth

                                                          -3-
00117309.000
               Case 2:21-cv-04308-DMG-AFM Document 1 Filed 05/24/21 Page 5 of 24 Page ID #:5




         1      above, 28 U.S.C. § 1331 vests this Court with original subject matter jurisdiction.
         2      Venue is also proper for these claims in this Court because Defendants reside and
         3      transact their affairs and conduct business in the State of California and,
         4      specifically, through this District.
         5            16.    This Court also has diversity jurisdiction over this action under the
         6      Class Action Fairness Act, 28 U.S.C. § 1332(d) because this is a class action
         7      involving more than 100 class members, the amount in controversy exceeds $5
         8      million, exclusive of interest and costs, and Plaintiff and Class Members are
         9      citizens of states that differ from Defendants.
      10                                                FACTS
      11        I.    THE WORLD OF PARI-MUTUEL BETTING AND
      12              THOROUGHBRED RACING

      13              17.    Pari-mutuel betting is a system used in gambling on events, like
      14        thoroughbred racing, in which participants finish in a ranked order. All bets of a
      15        particular type are placed together in a pool and payoff odds are calculated by
      16        sharing the pool among all winning bets after taxes and the “house-take” are
      17        removed. The payoff is determined by the pool size minus the “take,” and then
      18        divided by the number of winning tickets.
      19              18.    Transmitting, re-transmitting, receiving, and rebroadcasting
      20        thoroughbred racing occurring live at an in-state location to one or more out-of-
      21        state locations by television or radio, through satellite or other electrical or
      22        electronic means, or receiving at an in-state location events which occur live at an
      23        out-of-state location, known as simulcasting, allows bettors to place wages
      24        without being physically present at the facilities where the race is occurring live.
      25        Race simulcasting also involves transmitting pari-mutuel wagering information to
      26        a central website, so that all bettors, even those in different locations, may
      27        participate in the same betting pool.
      28

                                                          -4-
00117309.000
               Case 2:21-cv-04308-DMG-AFM Document 1 Filed 05/24/21 Page 6 of 24 Page ID #:6




         1            19.    Live thoroughbred races occur at various venues within the United
         2      States of America, including at Churchill Downs, one of the world’s most
         3      prestigious and legendary racetracks. Churchill Downs is located in Louisville,
         4      Kentucky. The Kentucky Derby is simulcast to other various locations via
         5      television and through internet betting sites such as TwinSpires.com.
         6            20.    Bettors and members of the public expect that horses will give their
         7      best effort in every race and that all horses entered in every race will not be racing
         8      under the influence of a drug or foreign substance that has been administered
         9      in violation of racing rules and regulations.
      10              21.    Individuals who are trainers of thoroughbred racing horses in the
      11        State of California are required to be licensed under and follow California State
      12        laws, rules, and regulations.
      13              22.    Furthermore, all competitors at Churchill Downs must comply with
      14        Churchill Downs racetrack rules and regulations (the “Racetrack Rules”). The
      15        Racetrack Rules are strictly against the entry or participation of a horse in any race
      16        while carrying drugs or other banned substances in its body. By entering to
      17        compete, the applicants represent that they have abided by the Racetrack Rules.
      18              23.    Bettors, including Plaintiff and Class Members, rely on participants’
      19        representation that they comport with these laws, regulations, and rules in order
      20        to properly determine which horses to bet on.
      21              24.    Defendants and other owners and trainers intend that bettors rely on
      22        these representations in order to encourage wagering in racing, thereby
      23        increasing the purse total.
      24        II.   DEFENDANTS VIOLATED THE APPLICABLE CALIFORNIA
                      LAW AND RACING RULES, RESULTING IN PLAINTIFF’S AND
      25              CLASS MEMBERS’ DAMAGES
      26              25.    Plaintiff makes an effort to conduct in- depth research prior to
      27        selecting horses upon which to place their bets. This research is based upon
      28        public information provided to them, some of which is provided by trainers such as

                                                          -5-
00117309.000
               Case 2:21-cv-04308-DMG-AFM Document 1 Filed 05/24/21 Page 7 of 24 Page ID #:7




         1      the Baffert Defendants,1 and upon the understanding that horse doping is banned
         2      in the sport of thoroughbred racing. For this reason, Defendants’
         3      misrepresentation that they were in compliance with laws, regulations, and
         4      Racetrack Rules on race day are material.
         5            26.    On May 1, 2021, Plaintiff placed his bet for the 147th running of
         6      the Kentucky Derby at Churchill Downs based upon their research and upon
         7      Defendants’ material misrepresentation that they were in compliance with the laws,
         8      regulations, and Racetrack Rules governing the Kentucky Derby.
         9            27.    Medina Spirit won the race, contrary to what Plaintiff’s analysis and
      10        observations of the horse’s previous racing form and analysis of the race
      11        suggested would be the result. Consequently, the other horses on which Plaintiff
      12        placed his bet finished second.
      13              28.    Following Medina Spirit’s victory on May 1, testing from post-race
      14        blood samples revealed that Medina Spirit had been doped with a performance-
      15        enhancing substance, betamethasone, indicating a violation of the Commonwealth
      16        of Kentucky’s equine medication protocols. As a result, Baffert was suspended
      17        indefinitely by Churchill Downs, however, Plaintiff’s pari-mutuel wagers were
      18        not altered. Further, assuming Medina Spirit is eventually disqualified by the
      19        Churchill Downs Stewards and placed last, the prize money for the race will be
      20        redistributed with the 2nd place finisher receiving the 1st place prize money, the 3rd
      21        place finisher receiving the 2nd place prize money, etc., However, the bettors of the
      22        race, including Plaintiff, will not receive the payoffs they would have been entitled
      23        to, but for the illegal participation of Medina Spirit.
      24              29.    Upon information and belief, all Defendants knew that
      25        betamethasone had been administered to Medina Spirit since the horse was
      26
      27        1
                  This public information includes, but is not limited to, press conferences,
      28        interviews, the recording and dissemination of workouts, and reports on the general
                condition of the horse.
                                                           -6-
00117309.000
               Case 2:21-cv-04308-DMG-AFM Document 1 Filed 05/24/21 Page 8 of 24 Page ID #:8




         1      stabled at Zedan Racing and was under Defendants’ control, and since Defendant
         2      Robert Baffert himself admitted that Medina Spirit’s positive test “may have been
         3      the result of exposure from an ointment that was applied to the colt for
         4      dermatitis.”2
         5            30.       While betamethasone is a Class C drug that is allowed in Kentucky as
         6      a therapeutic, state rules require at least a 14-day withdrawal time before racing,
         7      and any level of detection on race day is a violation.3
         8            31.       If Medina Spirit had been properly prohibited from competing as a
         9      result of the failure to meet this 14-day withdrawal requirement, Plaintiff and
      10        Class Members would have won for the following types of bets: (1) win (bettor
      11        picks the horse that wins); (2) place (bettor picks the horse that finishes either
      12        first or second); ( 3) show (bettor picks the horse that finishes first, second, or
      13        third); (4) exacta (bettor picks the two horses that finish first and second, in the
      14        exact order); (5) trifecta (bettor picks the three horses that finish first, second, and
      15        third, in the exact order); (6) superfecta (bettor picks the four horses that finish
      16        first, second, third, and fourth, in the exact order); (7) pick-3, pick-4, or pick-5
      17        wagers; and (8) pick-6 pools (bettors who correctly selected Mandaloun, the 28-1
      18        long shot who, following Medina Spirit’s disqualification, would be the Derby
      19        winner in their pick-6 wagers).
      20              32.       But for the illegal entrance of Medina Spirit into the race, Plaintiff
      21        would not have lost $110 invested in the race and would have instead won in
      22        excess of $4,000.00.
      23        //
      24        //
      25        //
      26
      27        2
                  See https://www.bloodhorse.com/horse-racing/articles/250061/baffert-ointment-
      28        could-have-caused-derby-drug-positive (last accessed May 11, 2021).
                3
                  Id.
                                                            -7-
00117309.000
               Case 2:21-cv-04308-DMG-AFM Document 1 Filed 05/24/21 Page 9 of 24 Page ID #:9




         1      III.     THE RICO ENTERPRISES
         2               A.     The Bob Baffert and Bob Baffert Racing Stables, Inc. Enterprises
         3               33.    Defendant Bob Baffert Racing Stables, Inc. is an “enterprise”
         4      within the meaning of 18 U.S.C. 1961(4).
         5               34.    Defendant Robert Baffert, as an individual, is also an
         6      “enterprise” within the meaning of 18 U.S.C. 1961(4).
         7               35.    At all relevant times, the Baffert Defendants have been, and
         8      continue to be, engaged in activities affecting interstate commerce, namely,
         9      through training horses racing at various tracks around the country, through
      10        entering horses into competition in various states, including racetracks in
      11        California and Kentucky, through race simulcasting and the rebroadcasting by
      12        television or radio of thoroughbred races occurring live at Churchill Downs
      13        and other racetracks to one or more out-of-state locations, and through
      14        advertisement of their activities via the Bob Baffert Racing Stables, Inc. website.4
      15                 36.    As part of their business model, the Baffert Defendants train horses
      16        owned by other parties, such as Zedan Racing, in order to obtain a portion of the
      17        profits from horse winnings, including casino revenues when applicable. To
      18        accomplish this purpose, the Baffert Defendants have been known to have used
      19        betamethasone and other similar performance-enhancing drugs to enhance the
      20        performance of their trained horses and alter the results of publicly held horse
      21        racing contests in their trained horses’ favor.
      22                 37.    Upon information and belief, Bob Baffert Racing Stables, Inc. has
      23        operated as a continuing unit for many years, demonstrating sufficient longevity
      24        to permit those associated with the enterprise to pursue the enterprise’s
      25        purpose. The Baffert Defendants have continued in operation, despite several
      26        doping violations.
      27
      28
                4
                    See http://www.bobbaffert.com/ (last accessed May 11, 2021).
                                                               -8-
00117309.000
           Case 2:21-cv-04308-DMG-AFM Document 1 Filed 05/24/21 Page 10 of 24 Page ID #:10




         1           38.    As owner of Bob Baffert Racing Stables, Inc. and trainer, Defendant
         2     Robert Baffert profits by the performance of any horse he enters in a race that
         3     finishes in first, second, third place, or any place that pays in that particular race.
         4           B.     The Zedan Racing Stables, Inc. Enterprise
         5           39.    Defendant Zedan Racing Stables, Inc. is an “enterprise” within the
         6     meaning of 18 U.S.C. § 1961(4).
         7           40.    Upon information and belief, Defendant Zedan Racing is the owner
         8     of several thoroughbreds trained by Baffert, including Medina Spirit. As owner
         9     of the thoroughbreds, Zedan Racing conducts, manages, and controls the affairs of
      10       the enterprise.
      11             41.    Zedan Racing has been and continues to be engaged in activities
      12       affecting interstate commerce, namely, racing at various tracks around the
      13       country, through entering horses into competition in various states, including
      14       racetracks in California and Kentucky, a n d through race simulcasting and the
      15       rebroadcasting by television or radio of thoroughbred races occurring live at
      16       Churchill Downs and other racetracks to one or more out-of-state locations.
      17             42.    As the owner of the horses, including Medina Spirit, Zedan Racing
      18       profits by the performance of any Zedan Racing horse that is entered in a race and
      19       finishes in first, second, third place, or any place that pays in that particular race.
      20             C.     The Zedan-Baffert Enterprise
      21             43.    At all relevant times, there has been and continues to be an
      22       “association-in-fact” enterprise within the meaning of 18 U.S.C. § 1961(4)
      23       consisting of Defendant Zedan Racing Stables, Inc., Defendant Robert Baffert, and
      24       Defendant Bob Baffert Racing Stables, Inc. (the “Zedan-Baffert Enterprise”).
      25             44.    Zedan Racing, at all times material hereto, served as the owner of the
      26       horses. Defendants Robert Baffert and Baffert Racing Stables, Inc., at all times
      27       material hereto, trained the horses.
      28

                                                          -9-
00117309.000
           Case 2:21-cv-04308-DMG-AFM Document 1 Filed 05/24/21 Page 11 of 24 Page ID #:11




         1           45.    At all relevant times, the Zedan-Baffert Enterprise has been, and
         2     continues to be engaged in activities affecting interstate commerce, namely,
         3     racing at various tracks around the country and through entering horses into
         4     competition in various states, including racetracks in California and Kentucky,
         5     through race simulcasting and the rebroadcasting by television or radio of
         6     thoroughbred races occurring live at Churchill Downs and other racetracks.
         7           46.    The Zedan-Baffert Enterprise is separate and distinct from the
         8     members themselves.
         9           47.    Defendants Baffert and Zedan Racing are each associated together
      10       for the common purpose of raising, training, and racing horses in order to win
      11       thoroughbred races, like the Kentucky Derby at issue here.
      12             48.    The Zedan-Baffert Enterprise has operated as a continuing unit
      13       since at least early 2020 and continues, to this day, demonstrating longevity to
      14       permit those associated with the enterprise to pursue the enterprise’s purpose,
      15       as the partnership is ongoing and has continued, despite Baffert’s past of horse-
      16       doping violations.
      17             49.    Each member of the Zedan-Baffert Enterprise performs a role in the
      18       group consistent with its organizational structure. For example, Zedan Racing
      19       conducts the affairs of the Zedan-Baffert enterprise by purchasing thoroughbred
      20       race horses at auction or through other means and placing them in the care of
      21       Baffert Racing Stables, Inc., while Baffert manages and controls the training of
      22       Zedan Racing’s horses.
      23       IV.   BAFFERT’S PATTERN OF RACKETEERING ACTIVITY
      24             A.     Federal Statutory Violations
      25             50.    The Baffert Defendants’ multiple and repeated acts of doping horses
      26       competing in thoroughbred races in the states across the country, as more fully set
      27       forth on the attached Exhibit 1, constitute a pattern of racketeering activity as
      28       defined in 18 U.S.C. § 1961(i), (1)(A), and (1)(B).

                                                        -10-
00117309.000
           Case 2:21-cv-04308-DMG-AFM Document 1 Filed 05/24/21 Page 12 of 24 Page ID #:12




         1           51.    The racketeering activity includes violations of the Travel Act, 18
         2     U.S.C. § 1952(a)(3), through horse doping in pari-mutuel sports betting.
         3     Defendants have traveled and used a facility in interstate and foreign commerce –
         4     that is, the simulcast broadcasting by wire and television of races at Churchill
         5     Downs and other racetracks – to promote, manage, establish, carry on, or
         6     facilitate the promotion, management, establishment, or carrying on of any
         7     unlawful activity, including in violation of the laws of California, by engaging in
         8     illegal gambling chargeable under Cal. Penal Code § 186(a)(8).
         9           B.     Relatedness
      10             52.     Baffert’s acts are not isolated events; rather they are a pattern of
      11       events related to each other in that they have similar purposes, participants,
      12       methods of commission, and other distinguishing characteristics. Relatedness is
      13       also established by the fact that all acts were done for the purpose of winning
      14       thoroughbred races, including but not limited to the Kentucky Derby.
      15             53.     For example, in January 2021, the California Horse Racing Board
      16       voted to let eventual 2018 Triple Crown winner and Baffert-trained horse, Justify,
      17       keep his Santa Anita Derby victory, despite the detection of scopolamine in
      18       postrace samples in him and another horse trained by Baffert. The positive tests
      19       were revealed in a New York Times story in September 2019.5
      20             54.     On October 20, 2020, a Baffert-trained horse was disqualified from
      21       third to last in the Kentucky Oaks, which was held on September 4, 2020, after
      22       testing positive with twenty-seven (27) picograms of betamethasone. Baffert did
      23       not appeal and was fined $1,500.6
      24             55.     On July 25, 2020, another Baffert-trained horse finished second in a
      25       race at Del Mar in California then tested positive after the race for the medication,
      26
      27       5
                 See https://apnews.com/article/ky-state-wire-bob-baffert-sports-
      28       360b419b7f6fde781c78899976e2be7c (last accessed May 11, 2020).
               6
                 Id.
                                                        -11-
00117309.000
           Case 2:21-cv-04308-DMG-AFM Document 1 Filed 05/24/21 Page 13 of 24 Page ID #:13




         1     dextromethorphan. Baffert was fined $2,500 for the violation on November 30,
         2     2020.7
         3               56.    In May 2020, two Baffert-trained horses tested positive for the
         4     painkiller lidocaine after victories at Oaklawn Park. Tests revealed 185 picograms
         5     in one horse, and 46 in the other. Arkansas stewards initially fined and suspended
         6     Baffert fifteen (15) days for the violation. His appeal was heard, and the
         7     suspension was lifted, with fines reduced to $5,000 per horse.8
         8               57.    On August 3, 2019, a Baffert-trained horse that finished fourth in a
         9     race at Del Mar tested positive for phenylbutazone. Baffert was fined $1,500 for
      10       violation of the California Horse Racing Board rules. Baffert had been fined
      11       $5,000 just a week earlier for the same violation with another horse.
      12                 58.   These and many other confirmed acts of horse doping by Baffert in
      13       recent years and throughout his career were attempts to further his goal of
      14       collecting the winning purse from the events in which his trained horses
      15       compete. Although continually fined by stewards for medication violations, the
      16       violations have continued, finally leading to a violation in the most important horse
      17       race in America, the 147th running of the Kentucky Derby.
      18                 59.   Moreover, in a further pattern of deceit, Baffert released the following
      19       statement to the press on November 4, 2020, just two days before one of the
      20       biggest racing events of the year, the Breeder’s Cup:
      21                 “2020 has been a difficult year for everyone. It has been no exception
                         for my family, my barn, and me. I am very aware of the several
      22
                         incidents this year concerning my horses and the impact it has had on
      23                 my family, horse racing, and me. I want to have a positive influence
                         on the sport of horse racing. Horses have been my life and I owe
      24
                         everything to them and the tremendous sport in which I have been so
      25                 fortunate to be involved. We can always do better and that is my goal.
                         Given what has transpired this year, I intend to do everything possible
      26
                         to ensure I receive no further medication complaints. As such, I want
      27
      28       7
                   Id.
               8
                   Id.
                                                           -12-
00117309.000
           Case 2:21-cv-04308-DMG-AFM Document 1 Filed 05/24/21 Page 14 of 24 Page ID #:14




         1             to announce that, beginning immediately, I plan to implement the
                       following procedures in an effort to make my barn one of the leaders
         2
                       in best practices and rule compliance:
         3
                       1. I am retaining Dr. Michael Hore of the Hagyard Equine Medical
         4
                       Institute to add an additional layer of protection to ensure the well-
         5             being of horses in my care and rule compliance.
                       2. I am increasing the training and awareness of all my employees
         6
                       when it comes to proper protocols.
         7             3. I am personally increasing my oversight and commitment to
                       running a tight ship and being careful that protective measures are in
         8
                       place.
         9
                       I want to raise the bar and set the standard for equine safety and rule
      10               compliance going forward. For those of you that have been upset over
      11               the incidents of this past year, I share in your disappointment. I
                       humbly vow to do everything within my power to do better. I want
      12               my legacy to be one of making every effort to do right by the horse
      13               and the sport.”9
      14               60.   Bettors were asked to assume that the Baffert Defendants had cleaned
      15       up their act and would be taking every step possible to ensure the horses in their
      16       care would no longer be administered illegal drugs prior to racing. Bettors,
      17       including Plaintiff and the Class, relied on these assurances from the Baffert
      18       Defendants.
      19               61.   On May 12, 2021, Defendant Robert Baffert’s attorney, Craig
      20       Robertson, stated the following on the previously represented hiring of Dr. Michael
      21       Hore:
      22                     “There were initial discussions and plan to begin the process of
      23                     it materializing … They did not materialize as expected due to
                             COVID, but I’ve had conversations with Dr. Hore the last couple
      24                     days about that very subject and discussing about getting that
      25                     back on track.”10

      26
               9
                 See Baffert Issues Statement on Medication Issues (thoroughbreddailynews.com)
      27
               (last accessed May 13, 2021).
      28       10
                  Hore's Advisory Role for Baffert Did Not Materialize - BloodHorse (last
               accessed May 13, 2021).
                                                        -13-
00117309.000
           Case 2:21-cv-04308-DMG-AFM Document 1 Filed 05/24/21 Page 15 of 24 Page ID #:15




         1              62.   Thus, once again, bettors (including Plaintiff and the Class) were
         2     misled to place wagers under misleading circumstances, as the Baffert Defendants
         3     knowingly provided false information to the public and manipulated the media in
         4     order to enhance their reputation. This misrepresentation comes at the detriment of
         5     the bettors who rely on public information when betting on races, as discussed
         6     supra.
         7              C.    Continuity
         8              63.   Baffert’s related pattern of racketeering acts and other violations have
         9     extended as far back as at least 1993, and have continued through the present, as
      10       shown in Exhibit 1 and further highlighted in Section IV(b) above.
      11                64.   Baffert’s excuses for the doping violations he has committed over the
      12       years have included the following:
      13                a.    A bagel containing poppy seeds may have been placed in his barn;
      14                b.    an employee wearing a “Salonpas” pain relief patch on his back may
      15                      have transferred lidocaine from the patch to the horses when the
      16                      employee applied their tongue ties; and
      17                c.    a groom, who had been taking cough syrup, peed on hay in a horse
      18                      stall and the horse then ate the hay and tested positive.
      19                d.    the feed that Triple Crown winner, Justify, ate contained Jimson
      20                      Weed, which was responsible for Justify’s positive drug test for
      21                      scopolamine after his victory in The Santa Anita Derby.
      22                65.   These related predicate acts (and non-credible incredible excuses),
      23       constitute a pattern of racketeering activities affecting interstate commerce
      24       designed to harm multiple parties. There is no foreseeable endpoint to Baffert’s
      25       acts of racketeering against bettors like Plaintiff and the Class, which qualify as a
      26       continued threat of long-term racketeering activity to future victims.
      27                66.   Defendant Baffert, despite having been banned from racetracks in the
      28       past for doping, continues to train horses and enter them into racing competitions

                                                          -14-
00117309.000
           Case 2:21-cv-04308-DMG-AFM Document 1 Filed 05/24/21 Page 16 of 24 Page ID #:16




         1     to this day, including two horses in the 146th Preakness, to be run May 15th at
         2     Pimlico (one of which is Medina Spirit, who just tested positive in the Kentucky
         3     Derby).
         4                                CLASS ACTION ALLEGATIONS
         5              67.   Plaintiff brings this action under Federal Rule of Civil Procedure 23
         6     against Defendants individually and on behalf of all others similarly situated.
         7     Plaintiff asserts all claims on behalf of the Class, defined as follows:
         8     Nationwide Class
         9                    All Kentucky Derby bettors who would have won their
                              bets and winnings had Medina Spirit been properly
      10
                              prohibited from competing in the Kentucky Derby on
      11                      May 1, 2021 or competed without the aid of an illegal
                              drug.
      12
      13                68.   Excluded from the Nationwide Class (also defined as “Class”) are
      14       Defendants, any entity in which Defendants have a controlling interest, and
      15       Defendants’ officers, directors, legal representatives, successors, subsidiaries, and
      16       assigns. Also excluded from the Class is any judge, justice, or judicial officer
      17       presiding over this matter, and members of their immediate families and judicial
      18       staff.
      19                69.   Plaintiff reserves the right to amend the above definitions or to
      20       propose alternative or additional subclasses in subsequent pleadings and motions
      21       for class certification.
      22                70.   The members of the Class are referred to herein as “Class Members.”
      23                71.   Plaintiff seeks the certification of the Class under Rule 23 and RICO.
      24                A.    Class Certification is Appropriate
      25                72.   The proposed Class meets the requirements of Fed. R. Civ. P. 23(a),
      26       (b)(1), (b)(2), (b)(3), and (c)(4).
      27                73.   Numerosity: The proposed Class is believed to be so numerous that
      28       joinder of all members is impracticable.

                                                          -15-
00117309.000
           Case 2:21-cv-04308-DMG-AFM Document 1 Filed 05/24/21 Page 17 of 24 Page ID #:17




         1           74.    Typicality: Plaintiff’s claims are typical of the claims of the Class.
         2     Plaintiff and all members of the Class were injured through Defendants’ uniform
         3     misconduct. The same event and conduct that gave rise to Plaintiff’s claims are
         4     identical to those that give rise to the claims of every other Class Member because
         5     Plaintiff and each member of the Class lost money as a result of Defendants’
         6     RICO violations and violations of common law.
         7           75.    Adequacy: Plaintiff is an adequate representative of the Class because
         8     his interests do not conflict with the interests of the Class that he seeks to
         9     represent; Plaintiff has retained counsel competent and highly experienced in
      10       consumer protection class action litigation; and Plaintiff and Plaintiff’s counsel
      11       intend to prosecute this action vigorously. The interests of the Class will be fairly
      12       and adequately protected by Plaintiff and his counsel.
      13             76.    Superiority: A class action is superior to other available means of fair
      14       and efficient adjudication of the claims of Plaintiff and the Class. The injury
      15       suffered by each individual Class Member is relatively small in comparison to the
      16       burden and expense of individual prosecution of complex and expensive litigation.
      17       It would be very difficult, if not impossible, for members of the Class individually
      18       to effectively redress Defendants’ wrongdoing. Even if Class Members could
      19       afford such individual litigation, the court system could not. Individualized
      20       litigation presents a potential for inconsistent or contradictory judgments.
      21       Individualized litigation increases the delay and expense to all parties, and to the
      22       court system, presented by the complex legal and factual issues of the case. By
      23       contrast, the class action device presents far fewer management difficulties and
      24       provides benefits of single adjudication, economy of scale, and comprehensive
      25       supervision by a single court.
      26             77.    Commonality and Predominance: There are many questions of law
      27       and fact common to the claims of Plaintiff and the other members of the Class,
      28       and those questions predominate over any questions that may affect individual

                                                         -16-
00117309.000
           Case 2:21-cv-04308-DMG-AFM Document 1 Filed 05/24/21 Page 18 of 24 Page ID #:18




         1     members of the Class. Common questions for the Class include:
         2           a.     Whether Defendants engaged in the wrongful conduct alleged herein;
         3           b.     Whether the Baffert Defendants engaged in RICO violations as
         4                  alleged herein;
         5           c.     Whether Defendants’ conduct, as alleged herein, resulted in or was
         6                  the proximate cause of the monetary losses suffered by Plaintiff and
         7                  the Class;
         8           d.     Whether Plaintiff and the Class suffered injury as a proximate result
         9                  of Defendants’ actions;
      10             e.     Whether Plaintiff and the Class are entitled to recover damages,
      11                    equitable relief, and other relief;
      12             f.     Whether Defendants’ actions alleged herein constitute fraud;
      13             g.     Whether Defendants’ actions alleged herein constitute equitable
      14                    fraud; and
      15             h.     Whether Plaintiff and Class members are entitled to punitive
      16                    damages.
      17                                FIRST CAUSE OF ACTION
                         Violations of the Federal RICO Act, 18 U.S.C. § 1962(c)
      18
                 (On behalf of the Class against Defendants Robert Baffert and Bob Baffert
      19                                    Racing Stables, Inc.)
      20             78.    All paragraphs set forth above are incorporated by reference as if
      21       fully set forth herein.
      22             79.    Plaintiff and Class Members are persons “capable of holding a legal
      23       or beneficial interest in property” and thus, are “person[s]” within the meaning of
      24       18 U.S.C. § 1961(3).
      25             80.    The Baffert Defendants is also a person or entity “capable of
      26       holding a legal or beneficial interest in property” and thus, is a “person”
      27       within the meaning of 18 U.S.C. § 1961(3).
      28

                                                         -17-
00117309.000
           Case 2:21-cv-04308-DMG-AFM Document 1 Filed 05/24/21 Page 19 of 24 Page ID #:19




         1           81.    Zedan Racing is an “enterprise” within the meaning of 18 U.S.C. §
         2     1961(4) and 1962(c). Zedan Racing was engaged in activities affecting interstate
         3     commerce at all times relevant to this complaint.
         4           82.    The Zedan-Baffert Enterprise is an “enterprise” within the meaning
         5     of 18 U.S.C. § 1961(4) and 1962(c). The Zedan-Baffert Enterprise was
         6     engaged in activities affecting interstate commerce at all times relevant to this
         7     complaint.
         8           83.    Baffert was associated with the enterprises of Zedan Racing and the
         9     Zedan-Baffert Enterprise and has conducted or participated, directly or
      10       indirectly, in the management and operation of the affairs of each through a
      11       pattern of racketeering activity under 18 U.S.C. §§ 1961(1) and 1961(5).
      12             84.    Baffert has conducted or participated, directly or indirectly, in the
      13       conduct of the enterprises through a pattern of racketeering activity within the
      14       meaning of 18 U.S.C. § 1962(c).
      15             85.    The pattern of racketeering activity under 18 U.S.C. §§ 1961(1)(A)
      16       and (5) includes the multiple, repeated, and continuous acts of engaging in
      17       gambling chargeable under California law, which prohibits Defendants from
      18       engaging in illegal gambling, which is chargeable under Cal. Penal Code §
      19       186(a)(8).
      20             86.    The pattern of racketeering activity under 18 U.S.C. §§ 1961(1)(B),
      21       1961(5), and 18 U.S.C. § 1952(a)(3) also includes traveling in interstate
      22       commerce and using a facility in interstate and foreign commerce – that is, the
      23       simulcast broadcasting by wire and television of races at Churchill Downs and
      24       other tracks – to promote, manage, establish, carry on, or facilitate the promotion,
      25       management, establishment, or carrying on of any unlawful activity, including in
      26       violation of the laws of California, by engaging in illegal gambling chargeable
      27       under Cal. Penal Code § 186(a)(8).
      28

                                                       -18-
00117309.000
           Case 2:21-cv-04308-DMG-AFM Document 1 Filed 05/24/21 Page 20 of 24 Page ID #:20




         1           87.    As a direct result of Defendants’ violation of 18 U.S.C. §§ 1962(c),
         2     Plaintiff and the Class have suffered substantial injury to their business or
         3     property within the meaning of 18 U.S.C. §§ 1964(c), including damages in the
         4     amounts alleged in the Complaint and to be further determined at trial. Plaintiff and
         5     the Class are “persons” under 18 U.S.C. § 1962 and may sue therefore in this Court
         6     and “recover threefold the damages he sustains and the cost of the suit, including a
         7     reasonable attorney’s fee,” pursuant to 18 U.S.C. § 1964(c).
         8                            SECOND CAUSE OF ACTION
                Violations of 18 U.S.C. § 1962(d) by Conspiring to Violate 18 U.S.C. 1962(c)
         9
                (On behalf of the Class against Defendants Robert Baffert and Bob Baffert
      10                                    Racing Stables, Inc.)
      11             88.    All paragraphs set forth above are incorporated by reference as if
      12       fully set forth herein.
      13             89.    Plaintiff and Class Members are persons “capable of holding a legal
      14       or beneficial interest in property” and thus, are “person[s]” within the meaning of
      15       18 U.S.C. § 1961(3).
      16             90.    The Baffert Defendants are also “person[s]” or “ entit[ies]” that are
      17       “capable of holding a legal or beneficial interest in property” and thus, are a
      18       person or entity within the meaning of 18 U.S.C. § 1961(3).
      19             91.    The Baffert Defendants conspired with other individuals within the
      20       meaning of 18 U.S.C. § 1962(d) to violate 18 U.S.C. § 1962(c). Specifically,
      21       upon information and belief, the Baffert Defendants conspired together and with
      22       other individuals to conduct or participate, directly or indirectly, in the pattern
      23       of racketeering activity set forth in this Complaint.
      24             92.    This act of conspiring to engage in the pattern of racketeering activity
      25       alleged herein, which falls under 18 U.S.C. §§ 1961(1)(A), 1961(1)(B), and
      26       1961(5), includes the multiple, repeated, and continuous acts of engaging in
      27       illegal gambling, which is also chargeable under Cal. Penal Code § 186(a)(8).
      28

                                                         -19-
00117309.000
           Case 2:21-cv-04308-DMG-AFM Document 1 Filed 05/24/21 Page 21 of 24 Page ID #:21




         1           93.    The pattern of racketeering activity under 18 U.S.C. §§ 1961(1)(B),
         2     (5), and 18 U.S.C. § 1952(a)(3) also includes traveling in interstate commerce
         3     and using a facility in interstate and foreign commerce – that is, the simulcast
         4     broadcasting by wire and television of races at Churchill Downs and other tracks
         5     – to promote, manage, establish, carry on, or facilitate the promotion,
         6     management, establishment, or carrying on of any unlawful activity, including in
         7     violation of the laws of California, by engaging in illegal gambling chargeable
         8     under Cal. Penal Code § 186(a)(8).
         9           94.    As a direct result of Defendants’ violation of 18 U.S.C. § 1962(c),
      10       Plaintiff and the Class have suffered substantial injury to their business or
      11       property within the meaning of 18 U.S.C. § 1964(c), including damages in the
      12       amounts alleged in the Complaint, to be further determined at trial.
      13                                THIRD CAUSE OF ACTION
                                             Common Law Fraud
      14
                                (On behalf of the Class against all Defendants)
      15             95.    All paragraphs set forth above are incorporated by reference as if
      16       fully set forth herein.
      17             96.    Defendants misrepresented to bettors that they entered a horse that
      18       complied with the Racetrack Rules, including and especially those regarding
      19       horse doping. The Baffert Defendants also misrepresented that they would be
      20       retaining Dr. Michael Hore prior to the race to ensure rule compliance.
      21             97.    Defendants made these misrepresentation by virtue of, among other
      22       things, presenting Medina Spirit to race in the Kentucky Derby, as though they
      23       were compliant with Racetrack Rules.
      24             98.    The Defendants’ misrepresentation was material because pari-mutuel
      25       wagering cannot function without fairness and administering a banned substance
      26       to a horse is unethical and in contra to the spirit of fair competition.
      27             99.    Upon information and belief, defendants knew or believed that their
      28       representation was false.

                                                         -20-
00117309.000
           Case 2:21-cv-04308-DMG-AFM Document 1 Filed 05/24/21 Page 22 of 24 Page ID #:22




         1            100. Defendants intended that bettors such as Plaintiff would rely on their
         2     misrepresentation to induce them to make wagers, as a track’s purse structure and
         3     bet payouts come directly from the total amount bet by the public.
         4            101. Plaintiff and Class Members relied on these misrepresentations when
         5     researching and selecting horses upon which to place their bets.
         6            102. Plaintiff and Class Members were damaged due to Defendants’
         7     misrepresentations through the loss of their bets and winnings.
         8                            FOURTH CAUSE OF ACTION
                                               Equitable Fraud
         9
                               (On behalf of the Class against all Defendants)
      10              103. All paragraphs set forth above are incorporated by reference as if
      11       fully set forth herein.
      12              104. Defendants misrepresented to bettors that they entered a horse that
      13       complied with the Racetrack Rules, including and especially those regarding
      14       horse doping. The Baffert Defendants also misrepresented that they would be
      15       retaining Dr. Michael Hore prior to the race to ensure rule compliance.
      16              105. These misrepresentations were material because pari-mutuel wagering
      17       cannot function without fairness and administering a banned substance to a horse
      18       is antithetical to the spirit of fair competition.
      19              106. Defendants intended that bettors such as Plaintiff would rely on their
      20       misrepresentations to induce them to make wagers, as a track’s purse structure
      21       comes directly from the total amount bet by the public.
      22              107. Plaintiff and Class Members relied on these misrepresentations when
      23       researching and selecting horses upon which to place their bets.
      24              108. Plaintiff and Class Members were damaged, due to Defendants’
      25       misrepresentations, through the loss of their bets and winnings.
      26                                     REQUEST FOR RELIEF
      27              WHEREFORE, Plaintiff respectfully requests the Court grant judgment
      28       against Defendants and in favor of Plaintiff as follows:

                                                          -21-
00117309.000
           Case 2:21-cv-04308-DMG-AFM Document 1 Filed 05/24/21 Page 23 of 24 Page ID #:23




         1         a.   certifying this action as a class action under Fed. R. Civ. P. 23,
         2              defining the Class as requested herein, appointing the undersigned as
         3              Class counsel, and finding that Plaintiff is a proper representative of
         4              the Class requested herein;
         5         b.   awarding damages in favor of Plaintiff and the Class against the
         6              Baffert Defendants, with pre- and post-suit interest thereon and other
         7              appropriate monetary relief, including attorney fees, expenses, costs,
         8              and such other further relief as is just and proper, for their violations
         9              of federal RICO law;
      10           c.   awarding injunctive relief enjoining the Baffert Defendants from
      11                engaging in any further racketeering acts;
      12           d.   ordering the Baffert Defendants to divest themselves of any interest
      13                (direct or indirect) in any enterprise, and imposing reasonable
      14                restrictions on the Baffert Defendants’ future activities in
      15                thoroughbred racing;
      16           e.   requiring Defendants to pay the costs involved in notifying the Class
      17                Members about the judgment and administering the claims process;
      18           f.   awarding damages against all Defendants, jointly and severally,
      19                together with pre- and post-suit interest thereon, for the common law
      20                fraud claims against them;
      21           g.   awarding Plaintiff reasonable costs and expenses incurred in this
      22                action, including but not limited to counsel fees and expert fees;
      23           h.   ordering Defendants to pay to Plaintiff and the Class the amount they
      24                would have won, but for the illegal doping of Medina Spirit;
      25           i.   awarding Plaintiff and the Class treble, consequential, and punitive
      26                damages; and
      27           j.   awarding Plaintiff such other and further relief as the Court may
      28                deem just and proper.

                                                      -22-
00117309.000
           Case 2:21-cv-04308-DMG-AFM Document 1 Filed 05/24/21 Page 24 of 24 Page ID #:24




         1                              DEMAND FOR JURY TRIAL
         2           Plaintiff hereby demands a trial by jury on all appropriate issues raised in
         3     this Class Action Complaint.
         4
         5     DATED: May 24, 2021                    GREEN & NOBLIN, P.C.
         6
         7
                                                      By:     /s/ Robert S. Green
         8
                                                              Robert S. Green
         9
                                                            James Robert Noblin
      10
                                                            Emrah M. Sumer
      11                                                    2200 Larkspur Landing Circle, Ste. 101
                                                            Larkspur, CA 94939
      12
                                                            Telephone: (415) 477-6700
      13                                                    Facsimile: (415) 477-6710
      14                                                    -and-
                                                            James Robert Noblin (SBN 114442)
      15                                                    4500 East Pacific Coast Highway
      16                                                    Fourth Floor
                                                            Long Beach, CA 90804
      17                                                    Telephone: (562) 391-2487
      18                                                    Facsimile: (415) 477-6710
                                                            Email: gnecf@classcounsel.com
      19
      20                                                    Melissa R. Emert*
                                                            KANTROWITZ GOLDHAMER &
      21                                                    GRAIFMAN, P.C.
      22                                                    135 Chestnut Ridge Road, Suite 200
                                                            Montvale, NJ 07645
      23                                                    Telephone: (201) 391-7000
      24                                                    Facsimile (201) 307-1086
                                                            memert@kgglaw.com
      25
      26                                                    Counsel for Plaintiff and the Proposed
                                                            Class
      27
      28

                                                       -23-
00117309.000
